Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the claimed sensor substrate, detection device, and method of manufacturing are indefinitely defined herein.
The disposition of the plurality of protrusions is indefinitely defined herein, wherein the recitation “…in such a manner that imaginary lines each passing through…draw a honeycomb shape in a plan view” presents an indefinitely defined disposition as it is predicated on imaginary lines.
Applicant needs to set forth an actual, structural arrangement of the sought array/plurality of protrusions disposed collectively among each other.  It is unclear what structural arrangement(s) are afforded and excluded by way of this recitation and thus the metes and bounds of the sought sensor substrate are indefinitely defined.

This is likewise seen with respect to the relative sizing sought in the recitation “a depth in a direction direction….is larger than a radius of an imaginary circle inscribed…”
Further to the above, a “thickness direction” presents an indefinitely defined spatial designation wherein the claims fail to particularly establish what direction constitutes such a “thickness direction.”  Applicant may provide recitations to the various dimensions of the substrate (and positively provide such substrate to the body of the claim) and concordantly assign a thickness direction with a particular dimension thereof.

	This is similarly seen in dependent claim 2, wherein the relative sizing intended is indefinitely defined as it is predicated on an imaginary setup of lines.
	Further, the recitation to “the substantially hexagonal shape has an area…”  is not understood.  The hexagonal shape is merely a designation of a shape in a plan view and does not speak to actual sizing/dimension of the protrusion (and assumed to be intended to be drawn to the dimensions/area afforded to the end face of each of the protrusions).

Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7/9 recite the limitation "the top of the plurality of the fine protrusions" There is insufficient antecedent basis for this limitation in the claim.  The relative thickness of the metal film with respect to a particular dimension of the fine protrusions is indefinitely defined due to this unclear recitation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, and 12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0052121), hereafter Chen in view of Ou et al. (Hot-Spot Engineering in Polygonal Nanofinger Assemblies for Surface Enhanced Raman Spectroscopy, Nano Letters 2011, Vol. 11, pgs. 2538-2542), hereafter Ou, and in view of Shibayama et al. (US 2015/0212003), hereafter Shibayama.

With regards to claims 1-4, Chen discloses a sensor substrate comprising a resonator structure used in surface enhanced Raman scattering, in regard to which it is indicated that the structure is a nanoplasmonic resonator structure, a plurality of bulges/protrusions 18 are arranged in a honeycomb shape in as much as claimed and required herein (see fig. 6b, for example), the protrusions 18 are covered by a metal layer 22, the adjacent  protrusions 18 have gaps therebetween of approximately 10 nm (as in cl. 3) and hot spots are formed, the protrusions 18 may be other shapes in addition to spherical shapes, and the shapes of columns 14 inside the protrusions 18 may have hexagonal cross-sectional shapes in addition to circular (see paragraphs [0002], [0006], [0007], [0019]-[0023], [0027], fig. 6A, 6B). With regard to claim 3, Chen discloses a minimum width of the gap between the adjacent protrusions is more than 10nm and less than 40 nm (par. [0023], claim 3, page 3, for example).  With regards to claims 11 and 12, Chen further discloses fabrication/manufacturing of the NPR resonators and with a flat silicon wafer and cylindrical fine protrusions (pars. [0018-0023], figs., for example).  With regard to claim 6, Chen discloses that a bottom of the gap is located below a top of the plurality of protrusions (figs. 4A, for example).  With regard to claims 7 and 9, as best understood, Chen discloses a thickness of the metal film is not less than 1.6 times and not more than 2.3 times as thick as a height of the plurality of the fine protrusions at the top of the plurality of the fine protrusions (par. [0023], fig. 1, 6A, and accompanying disclosure, for example).  

	With regards to claims 1, 10, and 11, Chen does not specifically disclose that the shape of each of the plurality of protrusions are substantially hexagonal in a plan view.
	Further, with regard to claims 1, 4, 10, and 11, Chen does not specifically disclose the depth in a thickness direction of the sensor substrate of a gap present between the adjacent protrusions is larger than a radius of an imaginary circle inscribed as claimed (and the particular depth of the gap as in cl. 4).
	Ou discloses nanoscale metallic structures for SERS, which includes nanofingers with a height of 520nm and a diameter of 136nm are placed in a hexagonal arrangement and a hotspot is formed (page 2538, right column to page 2539, left column, figs. 1-5, for example).
	It would have been obvious to one of ordinary skill in the art to modify Chen to provide a depth in a thickness direction of the sensor substrate of a gap present between the adjacent protrusions is larger than a radius of an imaginary circle inscribed as claimed such as taught by Ou in order to provide a suitable dimensioning to a likewise nanoscale metal microstructure which affords sensor hot spots that affords a sensor substrate that is particularly effective in applications of likewise desired SERS based molecular property characterizations or biosensing applications as in Chen.
	Further, it is seen as an obvious engineering design choice to one of ordinary skill in the art to modify Chen to provide the protrusions as substantially hexagonal shape in plan view wherein Chen discloses that columns (to which the protrusions are applied may be hexagonal; see par. [0027]) and Chen discloses that the protrusions may be of different shapes than those shown and described (par. [0027], and wherein such modification provides an analogous, suitable shape to the protrusions that would have a reasonable expectation of success in Chen, and this is further seen absent a showing of a criticality or unexpected results arising otherwise.  Further, in as much as understood and recited herein, it would have been obvious to have the hexagonal shape with an area of 80% or more of an area forming the honeycomb shape as an obvious, alternative arrangement to the plurality of microstructures with hexagonal protrusions, which would have a reasonable expectation of success in the device of Chen, and absent a showing of a criticality or unexpected results arising otherwise.
	Further, with regard to claim 3, while Chen discloses less than approximately 10nm for a gap between adjacent protrusions, it would have been an obvious engineering design choice to provide such gap as more than 10nm (i.e. 11nm) through routine experimentation in order to design a spacing/periodicity which likewise provides an optimized SERS signal, wherein such minor increase in spacing is realized as having a reasonable expectation of success in the device of Chen, and further seen as an obvious engineering design modification absent a showing of a criticality or unexpected results arising otherwise.

	With regard to claims 5-7, 9 and 11, Chen does not specifically disclose preparing a resin substrate and while Chen provides a metal layer formed on the columns, Chen does not specifically disclose forming a metal film on the resin substrate as claimed.  Further, as discussed above, Chen discloses the limitations of claims 6, 7, and 9.
	Shibayama discloses a surface-enhanced raman scattering element wherein a resin substrate is utilized for deposition of a plurality of pillars so as to provide optical function for generating SERS (surface-enhanced raman scattering) (abstract; pars. [0037,0058,0065], for example).  Shibayama further discloses that a conductor layer 23 is formed on the resin substrate, wherein the conductor layer is a metal film (par. [0038], for example).
	It would have been obvious to modify Chen to provide a substrate that is prepared as a resin substrate such as taught by Shibayama in order to provide a an obvious, alternative, suitable material to the substrate for appending a plurality of pillars and with a metal layer thereon in order to provide an optical function for generating surface-enhanced Raman scattering as likewise desired by Chen and thus would have a reasonable expectation of success in Chen.

	With regard to claim 8, Chen does not specifically disclose that each of the fine protrusions is a cylinder having a diameter and pitch as claimed.
	Shibayama discloses that the fine pattered pillars have a diameter of about 150nm and height of about 200nm, and are spaced from one another at a pitch of about 300 to 400nm(pars. [0063-0065,0068], for example).
	It would have been obvious to one of ordinary skill in the art to modify Chen to provide the protrusions with diameters, heights, and a pitch as claimed such as taught by Shibayama in order to provide dimensions that favorably afford providing SERS active surfaces across the substrate as likewise desired by Chen, and wherein Chen discloses optimization of the sizing (height, diameter, pitch) is within the scope of the invention (see pars. [0021,0025,0026], for example).



Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Ou and Shibayama as applied to claims 1-9, 11, and 12 above, and further in view of Nelson et al. (USPN 5,955,729), hereafter Nelson.
Chen/Ou/Shibayama does not specifically disclose a first antibody immobilized on the metal microstructure and the detection device further comprising an introduction opening, light irradiation part, and detection part as claimed.
Nelson discloses a surface plasmon resonance mass spectrometer (abstract).  Nelson discloses a detection device including an SPR sensor substrate with antibodies immobilized on metal layer 114, and including an introduction flow channel 122 (Examiner notes that a second antibody is not positively claimed and the recitation is drawn to a capability of a second antibody/sample being able to be introduced through the opening, which capability is found by way of the inlet of flow channel 122), and the device further includes a light irradiation part 130 for irradiating as claimed and a light detection part 170 for detecting as claimed.(line 45, col. 7 – line 56, col. 9, figs. 1A, 3A,5A-D,6,  for example).
It would have been obvious to one of ordinary skill in the art to modify Chen/Ou/Shibayama to provide implementation of the spectroscopy resonators in a flow-through arrangement with a connected light source and detector, including immobilized antibodies in order to provide a system for practical application with sensing binding events (biosensing/immunoassaying) with a high throughput that allows various samples/antibodies to be processed and optically assessed wherein Chen/Ou/Shibayama are likewise concerned with providing sensor surfaces that yield enhanced signals (by way of SERS) for characterizing molecular properties.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798